Citation Nr: 1604512	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-28 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for onychomycosis of the toenails.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for onychomycosis of the toes.  

The Veteran was scheduled to appear before a Veterans Law Judge at a July 2015 Travel Board hearing.  The Veteran failed to appear for this hearing, and shortly thereafter, the Veteran submitted correspondence withdrawing his hearing request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).


FINDING OF FACT

The evidence shows that the Veteran's onychomycosis has been no more than mild in severity, does not require systemic therapy, and affects less than five percent of his entire body or exposed areas.


CONCLUSION OF LAW

The criteria for a compensable disability rating for onychomycosis of the toenails have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7806, 7820 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As the Veteran's claim for a compensable rating arises from his disagreement with the rating assigned when he was granted service connection, the Board finds that the Veteran's original claim for service connection has been substantiated and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to VA's duty to assist, the Veteran was provided examinations in November 2010, October 2011, and December 2014.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Although the Veteran and his representative reported in an October 2012 substantive appeal (VA Form 9) and a May 2015 VA Form 646 that the Veteran "has sores on his legs, feet and toes, and splits on the bottom of both feet and heels" and that these symptoms were not addressed during the December 2014 examination, the Board finds that these symptoms are not relevant to the present appeal, which pertains to a toenail condition.  See Dorland's Illustrated Medical Dictionary 1322 (32nd ed. 2012) (defining "onychomycosis" as a "fungal infection of the toenails or fingernails").  Thus, the Board finds that the record reflects the current state of the Veteran's disability and a new examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

II.  Increased Rating Claim

In November 2011, the RO granted service connection for onychomycosis of the toenails secondary to service-connected type II diabetes mellitus and assigned a noncompensable evaluation as of September 17, 2010, under 38 C.F.R. § 4.118, DC 7820.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  In reviewing the evidence, the Board must consider whether separate ratings for different periods of time are warranted based on the facts.  See Fenderson v. West, 12 Vet. App. 119 (1999).

DC 7820, which pertains to infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases), directs the Board to rate the Veteran's onychomycosis as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.

Given the location of the disability at issue, i.e., the toenails, DC 7800 is not applicable to the current appeal because it only applies to the head, face, or neck.  Further, DCs 7801 and 7802 are not applicable because the evidence does not show that onychomycosis covers an area of at least 6 square inches (39 sq. cm.).

Therefore, the Board's analysis will focus on whether the Veteran meets the criteria for a compensable rating under DCs 7804, 7805, or 7806.

DC 7804, which pertains to unstable or painful scars, indicates that a 10 percent rating is warranted where there are one or two scars that are unstable or painful; a 20 percent rating is warranted where there are three or four scars that are unstable or painful; and a 30 percent rating is warranted where there are five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804 Note (1).

DC 7805 indicates that any disabling effects not considered in a rating provided under DCs 7800-7804 should be rated under an appropriate DC.

Under Diagnostic Code 7806, which sets forth the criteria for rating dermatitis or eczema, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Lastly, a 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.

Here, the report of a November 2010 VA examination, which was conducted to evaluate the Veteran's diabetes mellitus, documents a finding of dystrophic and discolored toenails, bilaterally, and a diagnosis of onychomycosis.

In October 2011, an examiner reported that the Veteran has used a topical cream for his toenails, has never taken oral medication to treat this condition, and was not being treated for onychomycosis at that time.  Physical examination revealed onychodystrophy with proximal nail fold debris and subungual debris, edema and masceration between the fourth and fifth digits, and nail plate discoloration.

VA treatment records also document toenail discoloration and indicate that the Veteran has undergone nail debridement.  In September 2013 and December 2013, Lamisil cream was prescribed to treat his condition and a clinician noted that oral antifungals were not recommended.  In March 2014, it was noted that systemic therapy should be avoided in light of the Veteran's co-morbidities.

During a December 2014 examination, the Veteran reported that he experiences pain in his feet especially with walking.  At that time, the Veteran's visible skin conditions, to include onychomycosis, affected less than five percent of his total body area and none of his exposed areas, and the affected toenails were characterized by mild thickening and yellow subungual debris.  The examiner noted that the Veteran was negative for the following: scarring or disfigurement of the head, face, or neck; benign or malignant skin neoplasms; and systemic manifestations.  The examiner concluded that the Veteran has mild onychomycosis that has not worsened significantly.

After careful review of the evidence, the Board finds that the Veteran's onychomycosis of the toenails is mild in severity and has been productive of no more than onychodystrophy with proximal nail fold debris and subungual debris, edema and masceration between the fourth and fifth digits, and nail plate discoloration.

With regard to DC 7804, the Board finds that a compensable rating is not warranted because the Veteran's onychomycosis has not been productive of unstable or painful scars.  Although the Veteran reported in December 2014 that he experiences pain in his feet, the Board notes that the evidence of record shows that onychomycosis affects his toenails, but does not show that the reported foot pain is attributable to onychomycosis.  In finding that the evidence does not show that he experiences foot pain due to onychomycosis, the Board finds it highly probative that the Veteran is separately service connected for peripheral neuropathy of the lower extremities, which has been productive of foot pain and numbness, and that VA treatment records document painful left great toe DJD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In addition, a compensable rating cannot be granted pursuant to DC 7805 because the evidence does not show that the Veteran's onychomycosis has been productive of disabling effects that are not contemplated under DCs 7800-7804.

Additionally, a compensable rating is not warranted under DC 7806 because less than 5 percent of the Veteran's entire body or exposed areas have been affected, and the evidence does not indicate that he used corticosteroids or other immunosuppressive drugs during any part of the period on appeal.

As acknowledged previously, the Board finds that it need not consider whether the reported sores on the Veteran's legs, feet, and toes, and split skin on the bottoms of both feet and heels indicate that a compensable rating for onychomycosis is warranted because onychomycosis is a fungal infection of the toenails.  In so finding, the Board finds it highly probative that the December 2014 examiner only noted toenail thickening and yellow subungual debris when asked to describe the appearance and location of the Veteran's onychomycosis.  To this point, the Board also finds that the Veteran is not competent to provide an opinion regarding complex medical issues such as attributing the reported symptoms/conditions to his onychomycosis, as such a question is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's onychomycosis does not meet the criteria for a compensable rating, and the reasonable doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In reaching this determination, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  There is, however, no evidence that the Veteran's onychomycosis has been persistently more severe than the extent of disability contemplated under the assigned zero percent rating at any time during the period of the initial evaluation than already accounted for in the noncompensable rating.

The Board also finds that the criteria for rating skin disorders contemplate the severity and symptoms of the Veteran's disability since the disability is only mild in severity and the schedular criteria contemplate symptoms that are more severe than what has been demonstrated.  Thus, referral for extraschedular consideration is unnecessary.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Further, the record does not suggest, and the Veteran does not contend that referral for extraschedular consideration is warranted with regard to the combined effect of the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Lastly, it is observed that for the period on appeal, the Veteran has had a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and thus, the question of whether a TDIU is warranted during this period is moot.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial compensable disability rating for onychomycosis of the toenails is denied.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


